As filed with the Commission on October 13, 2008File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PANA-MINERALES S.A. (Exact name of registrant as specified in its charter) Nevada 1099 98-0515701 (State or jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (I.R.S. Employee Identification No.) Primera Calle El Carmen, EDF. PH Villa Medici, Apt. 28, Torre C, Panama, Rep. of Panama Telephone:(507) 391–6820 (Address, including zip code, and telephone number, including area code, of principal executive offices) Budget Corp. 2050 Russett Way, Carson City, Nevada, 89703 Telephone: (775) 884-9380 (Name, address, including zip code, and telephone number, including area code, of agent of service) Copies to: Lawler & Associates, 29377 Rancho California, #204, Temecula, C.A., 92592 Telephone:888-675-0888Fax: 866-506-8877 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement of the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company” in Rule 12b-2 of the Echange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[]Small reporting company[X] -1- CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be Registered Proposed maximum offering price pershare (i) (ii) Proposed maximum aggregate offering price Amount of Registration fee (iii) Common stock 10,000,000 $0.05 $500,000 $54 (i)Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(o) of the Securities Act of (ii) There is no public market for the Imperial Resources Inc. shares of common stock.Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the offering price for shares of Imperial Resources Inc. sold to subscribers by way of a private placement. (iii) Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8 (a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8 (a), may determine. -2- ProspectusSubject to Completion Date: October 13, The Information in this prospectus is not complete and may be changed.This prospectus is not an offer to sell securities and it is not soliciting an offer to buy these securities in any state where the offering or sale is not permitted. PANA-MINERALES S.A. Offering Price:$ 0.05 per share Offering by Selling Security Holder:10,000,000 Shares of Common Stock We are registering 10,000,000 common shares for resale by the Selling Security Holder identified in this prospectus.We will not receive any of the proceeds for the sale of the shares by the Selling Security Holder.The shares are being registered to permit the resale of shares owned by the Selling Security Holder named in this prospectus.The number of shares of Pana-Minerales S.A. common stock being registered by Selling Security Holder represents approximately 71.5% of our currently issued and outstanding share capital. There is no public market for Pana-Minerales S.A.’s common stock.It is our intention to seek quotation on the OTC Bulletin Board (“OTCBB”) subsequent to the date of this prospectus.There is no assurance our application to the FINRA will be approved. The Selling Security Holder will sell at a price of $0.05 per share, provided that if our shares are subsequently quoted on the OTC Bulletin Board (“OTCBB”) Selling Security Holder may sell at prevailing market prices or privately negotiated prices.It is our intention to find a market maker who will make an application to the FINRAto have our shares accepted for trading on the OTCBB once this registration statement becomes effective.There is no assurance our application to the FINRAwill be approved. Investing in our common stock involves a high degree of risk.A potential investor should carefully consider the factors described under the heading “Risk Factors” beginning at Page 8. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is October, 2008. -3- Table of Contents Description Page Summary of Prospectus 6 Risk Factors 8 Use of Proceeds 15 Plan of Distribution 16 Selling Security Holder 17 Determination of Offering Price 18 Business Description 18 Description of the Property 19 Management’s Discussion and Analysis or Plan of Operations 26 Management 30 Executive Compensation 32 Principal Shareholder 33 Description of Securities 33 Market for Common Shares & Related ShareHolder Matters 34 Certain Transactions 34 Legal Proceedings 35 Experts 35 Legal Matters 35 Further Information 35 Financial Statements 36 Dealer
